DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election with traverse of  Group I, claims 1-10 in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence that the claimed powder dispersion can be used as the Office has alleged; there is no evidence that the claimed process of use can be practiced with another materially different product as the office alleged; and further that there is no serious burden on Examiner.
  This is not found persuasive because: 
1) Regarding the inventions of Group I and Group II:
   a) fluoropolymer powder dispersions are taught in the art to be used for sealing leaks, as taught in US 2006/0033075, or for making composite fibers, as taught in US 6,352,660; thereby it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the claimed fluoropolymer powder dispersion of product of Group I for sealing leaks, as well or for making composite fibers, as well. 
   b) Alternatively, the method of making laminate or a method for producing a polymer-impregnated woven fabric are known in the art to be practiced with other polymeric products, such as the method for making laminate - with a powder dispersion of melamine or aminoplast, as taught in US 2009/0054592 and US 2006/0068662, and the method for making polymer-impregnated woven fabric can be practiced with aqueous dispersion of polyurethane, as taught in US 2006/0003650 or with epoxy, phenolic or polyester, as taught in US 4,584,152.

2) Regarding the inventions of Group I and Group III, the intermediate product, i.e. fluoropolymer powder dispersions are taught in the art to be useful as a final product of sealant for sealing leaks, as taught in US 2006/0033075 or as final product composite fibers, as taught in US 6,352,660, and it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the claimed fluoropolymer power dispersion as a sealant or composite fibers as well. Sealant for sealing leaks appears to be patentably distinct from laminate, film or impregnated fabric.

3) Regarding the inventions of Group II and Group III, the laminates are taught in the art to be prepared from powder dispersions by removing liquid medium to prepare a powder-coating resin composition first, followed by powder-coating a substrate with said powder-coating resin composition, as taught in US 3,624,232, or by electrostatically spraying the powder composition on a substrate, as taught in US 3,870; therefore, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the claimed laminate, i.e. a powder-coated substrate, by a different method as taught in the art, such as removing liquid medium to prepare a powder-coating resin composition first, followed by powder-coating a substrate with said powder-coating resin composition,  or by electrostatically spraying the powder composition on a substrate, as well. The process for making polymer-impregnated woven fabric can be used to make materially different product, such as woven fabric impregnated with polyurethane, as taught in US 2006/0003650 or with epoxy, phenolic or polyester, as taught in US 4,584,152.

4) The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

5) Regarding the argument that there is no serious burden, it is noted that the inventions of Groups I-III require different areas of search, and there would be a serious search and/or examination burden if restriction were not required.

The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomihashi et al (US 5,879,746) in view of Hosoda et al (US 2017/0130009) only, or alternatively, in further view of Funaki et al (US 2006/0093827).

4.  Tomihashi et al discloses an aqueous dispersion (Abstract, as to instant claim 9) comprising:
A) 15-80%wt of fluorine-containing resin powder having an average particle size of 10-1000 micron, or 30-300 micron, specifically a tetrafluoroethylene(TFE)-hexafluoropropylene copolymer (col. 2, lines 8-22, as to instant claims 3, 7, 8);
B) a surfactant/dispersing agent (col. 3, lines 17-20) including non-ionic surfactants such as perfluoroalkyl ethyleneoxide adduct (col. 3, lines 29-32) and
C) water (Abstract).
The aqueous dispersion is used as a coating on substrates (col. 6, lines 30-40).
The composition further comprises various additives according to the desired uses, including fillers; wherein the fillers include powder fillers having an average particle size of not more than 70 micron, and are added to improve adhesion strength (col. 3, lines 65-67) in amount of 5-30 parts per 100 parts of the resin powder A) (col. 4, lines 1-10).

5.  Though Tomihashi et al does not disclose the powder filler added to the aqueous composition to improve adhesion being a copolymer comprising TFE units and oxygen-containing polar group, having particle size of 0.05-75 micron,
Hosoda et al discloses a resin powder having an average particle size of at most 50 micron, such as 0.02-50 micron, having melting point of 260-320ºC (Abstract, as to instant claims 3-4) and comprising a copolymer of tetrafluoroethylene(TFE), perfluoroalkyl vinyl ether (PPVE) and a functional group selected from the group consisting of a carbonyl, hydroxy, epoxy and isocyanate group ([0034], [0044], [0053]-[0057]), specifically TFE/PPVE/NAH copolymer, TFE/PPVE/IAH copolymer or TFE/PPVE/CAH copolymer ([0076], as to instant claims 5-6), wherein Hosoda et al  teaches that since said powder resins having functional group, adhesion between the resin powder and additional resin, such as polytetrafluoroethylene ([0171]), and interlayer adhesion between the metal and the resin particle-containing composition will be good ([0161]).
Thus, Hosoda et al explicitly teaches that the presence of the functional group in the resin powder improves adhesion to other resins and to metals, and thus said functionalized resin powder comprising oxygen-containing functional groups of Hosoda et al appears to be powder, at least partially, improving adhesion.

6. Furthermore, Funaki et al discloses aqueous dispersions ([0044]) to be applied to substrates ([0044]), the dispersions comprising powder of a fluorocopolymer of TFE with comonomers comprising ester, hydroxy, carboxyl or acid anhydride groups, wherein Funaki et al explicitly teaches that said ester, hydroxyl, carboxyl, or acid anhydride groups are adhesive functional groups, providing excellent adhesion to both thermoplastic resins and substrates ([0029], Abstract, [0020], [0040], [0044]). Thus, Funaki et al provides additional teachings that the functionalized TFE-based powder improves adhesion to substrates.

7.  Since Tomihashi et al discloses the TFE-based aqueous dispersion further comprising powder fillers added to improve adhesion strength (col. 3, lines 65-67) in amount of 5-30 parts per 100 parts of the resin powder A) (col. 4, lines 1-5); but does not specify said powder fillers being resin powder, and Hosoda et al discloses resin powder based on a copolymer comprising tetrafluoroethylene units and oxygen-containing functional group, wherein due to the presence of said functional groups, said resin powder shows good adhesion to polytetrafluoroethylene and to metals, further wherein Funaki et al provides additional teachings that the functionalized TFE-based powder improves adhesion to substrates, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hosoda et al, Tomihashi et al and Funaki et al, and include, or obvious to try to include, at least partially and at least in minor amount, the resin powder comprising oxygen-containing functional groups of Hosoda et al as the adhesion-improving powder filler in the dispersion of Tomihashi et al, so to further improve adhesion of said dispersion to the polytetrafluoroethylene-based particles A) of the dispersion and to the metal substrate upon coating of said dispersion to said substrate, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

8. Since the filler in the dispersion of Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al is used in amount of preferably 5-30 parts per 100 parts of the fluoropowder A) (col. 4, lines 1-5 of Tomihashi et al) and said resin powder having oxygen-containing functional groups is used as said powder filler in said amount of 5-30 parts per 100 parts of the powder A), therefore, the weight ratio of said functionalized resin powder to the resin powder A) will be 0.05-0.3 (as to instant claim 1).

9. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount of added functionalized resin powder, so to produce the final aqueous dispersion of Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al having a desired level of adhesiveness, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10. Since the dispersion of Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al is substantially the same as that claimed in instant invention, i.e. comprises water as the dispersion medium, the major amount of neutral TFE-HFP copolymer powder, and minor amount (as low as 5 parts per 100 parts of resin particles A)) of the functionalized hydroxy- or carboxy-containing TFE-PPVE-based copolymer, as claimed in instant invention, therefore, the aqueous dispersion of Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al would be reasonably expected to have about neutral pH, such as pH of 5-7, as well (as to instant claim 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11.  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomihashi et al (US 5,879,746) in view of Hosoda et al (US 2017/0130009) only, or alternatively, in further view of Funaki et al (US 2006/0093827), in further view of Marchese et al (US 6,660,798).

12.  The discussion with respect to Tomihashi et al (US 5,879,746) in view of Hosoda et al (US 2017/0130009) only, or alternatively, in further view of Funaki et al (US 2006/0093827), set forth in paragraphs 3-10 above, is incorporated here by reference.

13. Though Tomihashi et al discloses the use of a non-ionic fluorosurfactant, such as perfluoroalkyl ethyleneoxide adduct (col. 3, lines 29-32 of Tomihashi et al), Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al do not explicitly teach said surfactant having a hydroxy group.

14. However, Marchese et al discloses aqueous fluoropolymer dispersions based on TFE copolymers, used for coating surfaces including metal surfaces (col. 7, lines 2-5), the dispersions comprising a fluorinated non-ionic surfactant of the formula I below:

    PNG
    media_image2.png
    80
    258
    media_image2.png
    Greyscale
Formula I

wherein M is H,
and wherein said surfactant improves wettability (col. 8, lines 47-60).

15. Since Marchese et al and Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al are related to aqueous TFE-based dispersions used for making coatings and comprising non-ionic fluorosurfactants, and thereby belong to the same field of endeavor, wherein Marchese et al  recites the use of a fluorosurfactant having formula I above, which surfactant is cited as improving wettability, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Marchese et al  and Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al, and to use, at least partially, the non-ionic fluorosurfactant of formula I above as the non-ionic fluorosurfactant in the dispersion of  Tomihashi et al in view of Hosoda et al only, or alternatively, in further view of Funaki et al, so to further improve wettability and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

16.     Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,174,411 in view of Tomihashi et al (US 5,879,746), Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

17. US patent 11,174,411 claims:

a liquid composition, comprising: 
a liquid medium; and 
a resin powder dispersed in the liquid medium, wherein a volume-based cumulative 90% diameter of the resin powder is at most 8 Pin, and the liquid composition satisfies either of the following;
the liquid medium comprises water (as to instant claim 9), and 
the resin powder consists essentially of polymer (X) which is a fluorinated polymer having units based on tetrafluoroethylene and units based on a perfluoroalkvl vinyl ether, having and units having an acid anhydride residue and having a melting point of from 260 to 380ºC (as to instant claims 4-6).
An average particle size of the resin powder is from 0.3 to 6 pm (as to instant claim 3).  
  

The liquid composition further comprises a surfactant; the surfactant is a fluorine-based additive having at least a fluorinated group selected from the group consisting of a perfluoroalkyl group and a perfluoroalkenyl group, and a hydrophilic group (as to instant claim 2).
The liquid composition further comprises a powder of a resin made of a polymer other than the polymer (X).
A content of the liquid medium in the liquid composition is from 10 to 500 parts by mass to 100 parts by mass of the resin powder.  

18.  Though US 11,174,411 claims the composition further comprising powder of a resin made of a polymer other than the polymer (X), US 11,174,411 does not specify said polymer being a copolymer of tetrafluoroethylene and hexafluoropropylene.

19.  However, 
1)   Tomihashi et al discloses an aqueous dispersion (Abstract, as to instant claim 9) comprising:
A) 15-80%wt of fluorine-containing resin powder having an average particle size of 10-1000 micron, or 30-300 micron, specifically a tetrafluoroethylene(TFE)-hexafluoropropylene copolymer (col. 2, lines 8-22, as to instant claims 3, 7, 8);
B) a surfactant/dispersing agent (col. 3, lines 17-20) including non-ionic surfactants such as perfluoroalkyl ethyleneoxide adduct (col. 3, lines 29-32) and
C) water (Abstract).
The aqueous dispersion is used as a coating on substrates (col. 6, lines 30-40).
The composition further comprises various additives according to the desired uses, including fillers; wherein the fillers include powder fillers having an average particle size of not more than 70 micron, and are added to improve adhesion strength (col. 3, lines 65-67) in amount of 5-30 parts per 100 parts of the resin powder A) (col. 4, lines 1-10).
Thus, Tomihashi et al teaches the aqueous powder dispersion comprising a major amount of tetrafluoroethylene-hexafluoropropylene copolymer, a fluorosurfactant, and further mixed with other resin powders providing improved adhesion. The composition is used as a coating composition, proving thick coatings on substrates with no cracks (col. 1, lines 16-22).

2) Funaki et al discloses aqueous dispersions ([0044]) to be applied to substrates ([0044]), the dispersions comprising powder of a fluorocopolymer of TFE with comonomers comprising ester, hydroxy, carboxyl or acid anhydride groups, wherein Funaki et al explicitly teaches that said ester, hydroxyl, carboxyl, or acid anhydride groups are adhesive functional groups, providing excellent adhesion to both thermoplastic resins and substrates ([0029], Abstract, [0020], [0040], [0044]). Thus, Funaki et al provides additional teachings that the functionalized TFE-based powder having acid anhydride groups improves adhesion to substrates.

20.  Since i) the liquid composition of US 11,174,411 comprises resin powder comprising acid anhydride groups, which groups improve adhesion to substrates, as shown by Funaki et al, ii) said composition further cited as comprising additional powder of different polymer, iii) Tomihashi et al teaches the aqueous powder dispersion comprising a major amount of tetrafluoroethylene-hexafluoropropylene copolymer, a fluorosurfactant, and further mixed with other resin powders providing improved adhesion, said composition provides  a thick coating on substrates having excellent quality with no crack, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of US 11,174,411 , Funaki et al  and Tomihashi et al, and include, or obvious to try to include the tetrafluoroethylene-hexafluoropropylene copolymer of Tomihashi et al as the second powder in the major amount into the composition of US 11,174,411, so to produce the final liquid composition having excellent adhesion properties, and which composition would be suitable to be used to provide thick coatings on substrates with excellent quality with no cracks as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06).

21.  Though US 11,174,411 discloses the use of fluorosurfactant having hydrophilic groups, US 11,174,411 does not recite said hydrophilic groups being hydroxy group.

22. However, Marchese et al discloses aqueous fluoropolymer dispersions based on TFE copolymers, used for coating surfaces including metal surfaces (col. 7, lines 2-5), the dispersions comprising a fluorinated non-ionic surfactant of the formula I below:

    PNG
    media_image2.png
    80
    258
    media_image2.png
    Greyscale
Formula I

wherein M is H,
and wherein said surfactant improves wettability (col. 8, lines 47-60).

23. Since Marchese et al and US 11,174,411 are related to aqueous fluoropolymer-based dispersions used for making coatings and comprising fluorosurfactants having hydrophilic group, and thereby belong to the same field of endeavor, wherein Marchese et al  recites the use of a fluorosurfactant having formula I above, which surfactant is cited as improving wettability, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Marchese et al  and US 11,174,411, and to use, at least partially, the non-ionic fluorosurfactant of formula I above as the non-ionic fluorosurfactant in the liquid composition of US 11,174,411, so to further improve wettability and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

24. Since the composition of US 11,174,411 in view of Tomihashi et al, Funaki et al and Marchese et al is substantially the same as that claimed in instant invention, i.e. comprises water as the dispersion medium, the major amount of neutral TFE-HFP copolymer powder, and minor amount (as low as 5 parts per 100 parts of resin particles A)) of the functionalized acid anhydride-containing TFE-PPVE-based copolymer, as claimed in instant invention, therefore, the composition of US 11,174,411 in view of Tomihashi et al, Funaki et al and Marchese et al would be reasonably expected to have about neutral pH, such as pH of 5-7, as well (as to instant claim 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in U.S. Patent No. 11,174,411 in view of Tomihashi et al (US 5,879,746), Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798).
  
25.    Claims 1-10 are directed to an invention not patentably distinct from claims 1-22 of U.S. Patent No. 11,174,411 in view of Tomihashi et al (US 5,879,746), Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798).
Specifically, see the discussion in paragraphs 17-24 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 11,174,411, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

26.  Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over claims 1-22 of U.S. Patent No. 11,174,411 in view of Tomihashi et al (US 5,879,746), Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798).
Specifically, see the discussion set forth in paragraphs 16-24 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,349,434 is related to powdered dispersion of TFE-based fluoropolymer coating composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764